Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 28 March 2022.
2.	Claims 15-36 have been amended.
3.	Claims 15-36 remain Pending and Rejected. 	
		
                  Responses to the Argument

4.	The applicant’s arguments filed on 28 March 2022 are moot in view of new ground of rejection rendered.	

                                                  Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-36 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Ryan Kim (US Publication No. 201600195864), hereinafter Kim.  
             
Regarding to claim 15: 
at least one smart device, said at least one smart device having a processor and memory associated therewith, and having a first technical feature (Kim, ¶97-98).
and at least another smart device, said at least another smart device having a processor and memory associated therewith, and having a second technical feature (Kim, ¶253).
wherein said at least one smart device, operating under a first operating system, and said at least another smart device, operating under a second operating system, are interconnected in a communication across said smart device network (Kim, ¶253, Fig.1), wherein mobile device, 108 and network device, 102, 104, 106 are interconnected via network.
wherein said first operating system and said second operating system are different (Kim, ¶253, Fig.1), where in mobile device, 108 and network device, 102 are different type device with different functionalities with different/separate operation system (OS). 
wherein said at least one smart device is capable of remotely operating said second technical feature of said at least another smart device within said second operating system (Kim, ¶163).
and wherein said at least another smart device is capable of remotely operating said first technical feature of said at least one smart device within said first operating system (Kim, ¶164).

Regarding to claim 16: 
wherein said first smart device is a master component for the communication, and wherein said second smart device is a slave component to said master component (Kim, ¶144).

In regard to claim 17: 
wherein said first smart device is a master component to a plurality of slave components (Kim, ¶144).

Regarding to claim 18:
wherein said second smart device is a slave component to a plurality of master components (Kim, ¶6).

Regarding claim 19:
wherein said first smart device and said second smart device are selected from the group consisting of cell phones, computing devices, smart appliances, smart peripherals, smart vehicle app, and combinations thereof (Kim, ¶97).

Regarding to claim 20: 
wherein said computing devices are selected from the group consisting of computers, desktop PCs, laptops, tablets, and combinations thereof (Kim, ¶146).

Regarding to claim 21:
wherein said smart appliances are selected from the group consisting of televisions, smart TVs, smart refrigerators, smart cameras, and combinations thereof (Kim, ¶145).

Regarding to claim 22:
wherein said smart peripherals are selected from the group consisting of smart monitors, displays, touchpads, touch screens, keyboards, mouse devices, speakers, projectors, heads-up displays, routers, silencers, cameras, microphones, and combinations thereof (Kim, ¶145).

Regarding to claim 23:
wherein said smart vehicle app is on a recreational vehicle (Kim, ¶146).

Regarding to claim 24: 
wherein said first smart device and said second smart device are wireline interconnected (Kim, ¶83).

Regarding to claim 25:
wherein said wireline interconnections are selected from the group consisting of USB, HDMI, speaker-microphone and Ethernet (Kim, ¶145).

Regarding to claim 26:
wherein said first smart device and said second smart device are wirelessly interconnected (Kim, ¶145).

Regarding to claim 27:
wherein said first smart device and said second smart device are interconnected via a Mobile-go-Network (Kim, ¶145).

Regarding to claim 28:
wherein said first smart device and said second smart device are interconnected via Bluetooth (Kim, ¶145).

Regarding to claim 29:
wherein said second technical feature accessed by said first smart device is a software application or app (Kim, ¶206-207).

Regarding to claim 30:
wherein said first smart device is a smart phone and said second smart device is a laptop, whereby said smart phone can remotely access said second technical feature on said laptop (Kim, ¶207).

Regarding to claim 31:
wherein said second technical feature is a processing unit, said smart phone performing calculations on said processing unit of said laptop (Kim, ¶376).

Regarding to claim 32:
wherein said first smart device is a smart phone and said second smart device is a vehicle, whereby said smart phone can remotely access said second technical feature on said vehicle (Kim, ¶97).

Regarding to claim 33:
wherein said second technical feature is a key lock, said smart phone initiating the unlocking of said key lock (Kim, ¶87, 287).

Regarding to claim 34: 
initiating, at a at least one smart device, a request for remote access to a technical feature of a at least another smart device (Kim, ¶199).
wherein said at least one smart device operates under a first operating system (Kim, ¶199). 
wherein said at least another  smart device operates under a second operating system, and 5U.S. Patent Application Serial No. 16/160,217 Amendment dated March 24, 2022 (Kim, ¶200-201).Reply to Office Action of October 29, 2021
wherein said first operating system and said second operating system are different (Kim, ¶200-201).
interconnecting said at least one smart device and said at least another smart device (Kim, ¶253, Fig.1), wherein mobile device, 108 and network device, 102, 104, 106 are interconnected via network.
accepting, at said at least another 
and remoting accessing, at said at least one smart device, said technical feature of said at least another smart device and operating said second feature within said second operating system on said at least another smart device (Kim, ¶163-164).

Regarding to claim 35: 
wherein said communication is a secure communication (Kim, ¶94).

Regarding to claim 36: 
wherein said secure communication employs encryption (Kim, ¶92).
                  
                      Conclusion	
	
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890